420 F.2d 1380
James J. GILLIN, Appellant,v.F/V NANCY, her engines, tackle, apparel, etc., in rem andWilliam H. Fish, as owner of the F/V Nancy, inpersonam, Appellees.
No. 13709.
United States Court of Appeals, Fourth Circuit.
Argued March 2, 1970.Decided March 6, 1970.

Hugh S. Meredith, Norfolk, Va.  (J. Davis Reed, III, and Vandeventer, Black, Meredith & Martin, Norfolk, Va., on the brief), for appellant.
Daniel Hartnett, Accomac, Va.  (Henry L. Carter and Ayres & Hartnett, Accomac, Va., on the brief), for appellees.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The district judge exonerated Captain Fish and his fishing boat Nancy from all responsibility for the collision between Nancy and motor yacht Lizanne.  Since he applied correct principles of law to findings of fact that are not clearly erroneous the appeal is


2
Affirmed.